Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 31 January 1795
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas


Gentlemen,
Treasury Department January 31st. 1795
It is probable that before this reaches you you will have heard of my determination to resign my Office of Secretary of the Treasury as on this day. The event will accordingly take place.

I could not permit myself to renounce my official situation without placing among my last Acts the expression of the high sense I continue to entertain of the fidelity and ability with which you have uniformly served the United States. This testimony is due to you and it is with great pleasure I give it.
The Gentleman whom The President has determined to nominate as my Successor and who will be no doubt appointed is Oliver Wolcott Esquire the present Comptroller of the Treasury. I do him no more than Justice, by assuring you, that he is a Gentleman of undoubted intelligence, probity and good principles with regard to Public Credit. The confidence of yourselves and your Countrymen may be safely reposed in him. With sincere wishes for your future welfare and with increased consideration & esteem
I am Gentlemen   your Most Obedt. Servt.

A H.
Messrs. Wilhem & J. Willink& Nicholas & J. Van Staphorst& HubbardMerchants Amsterdam
Original Via Hamburgh under cover to John Parish Esqr Consul of the UStates.
Duplicate through the same Channel.

